Citation Nr: 0412101	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-02 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral 
strain.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema, status-post left lung 
transplant with post-transplant lymphoproliferative disease, 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1968.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which, inter alia, denied the benefits sought on 
appeal.

Both issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board finds that each of the claims on appeal requires 
additional development.  The Board will discuss each issue in 
turn.  

First, the veteran maintains that he now has COPD and 
emphysema, status-post left lung transplant with post-
transplant lymphoproliferative disease, due to exposure to 
herbicides in Vietnam.    

The report of a July 2002 VA respiratory examination provides 
that the veteran's claims file was reviewed and sets forth 
results of current physical examination.  The resulting 
diagnosis was status-post left lung transplant; and history 
of lymphoma, left lung, treated, improved.  The examiner 
noted that he was unable to find the etiology of the 
veteran's post-transplant lymphoproliferative disease, and 
that he had searched medical literature and was unable to 
find any etiology for the veteran's left lung cancer.  A 
November 2002 Report of Contact provides that the VA examiner 
stated that the veteran did not have primary lung cancer, but 
experienced post-transplant cancer of the lymph nodes in the 
lung which had not metastasized to the lung itself.  The VA 
examiner again stated that he had researched the literature 
concerning the etiology of post-transplant 
lymphoproliferative disease, which was cancer of the lymph 
nodes, and was unable to ascertain an etiology.

Relevant VA regulations provide that if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In light of the foregoing evidence and VA regulations, the 
Board finds that there is a duty to obtain an opinion 
addressing whether the veteran's lymphoproliferative disease 
is a non-Hodgkin's lymphoma.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).

Turing to the veteran's second claim, the veteran contends 
that he incurred his lumbosacral strain during active service 
in Vietnam as a combat engineer.  He and a friend with whom 
he served in Vietnam relate one incident during which the 
veteran jumped off a bulldozer as it slid down a mountain.  
The veteran dropped about 75 feet and landed hard.  A medic 
checked out the veteran and he returned to work.  In another 
incident, the veteran injured his back while clearing a 
landing zone near a Viet Cong camp.  The veteran's friend 
states that as a combat engineer the veteran often went out 
on many operations and search and destroy missions.  The 
veteran has also asserted that he was in combat while in 
Vietnam.  The veteran's DD 214 provides that his MOS was 
engineer equipment repairman, and that he served in Vietnam.  
In light of these facts, the Board finds that VA must assume 
that the veteran injured his low back as contended, 
notwithstanding the fact that there is no official record of 
such specific injuries, because such injuries are consistent 
with combat and the circumstances in which combat engineers 
served.  38 U.S.C.A. § 1154(a), (b) (West 2002); 38 C.F.R. § 
3.304(d) (2003).  

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses relating to a low 
back injury.  The veteran submitted a claim for VA 
compensation in 1984 that did not address the low back.  
Private medical records indicate that the veteran was treated 
for acute lumbar sprain/strain and muscle spasms in 1987 and 
1989.  In undated correspondence received in April 2001, Dr. 
R.D.P. provided that he had treated the veteran for multiple 
medical problems, including advanced COPD, pyorrhea 
alveolaris, impaired hearing and chronic back pain.  Dr. 
R.D.P. did not provide any support for this opinion.

In light of the foregoing evidence, the Board finds that 
there is a duty to provide examination to obtain an opinion 
addressing the contended causal relationship between the 
disability at issue and the in-service injuries.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portions of the information 
and evidence necessary to substantiate 
the veteran's claims are to be provided 
by the veteran and VA.  38 U.S.C.A. § 
5103 (a)(b); Quartuccio, supra.

2.  The RO should return the claims file 
to the VA examiner who conducted the July 
2002 examination.  The examiner is 
requested to review the claims file, and 
in particular the July 2002 VA 
examination report and the November 2002 
VA Report of Contact.  The examiner is 
requested to address whether it is at 
least as likely as not (50 percent or 
more likelihood) that the veteran's 
lymphoproliferative disease is a non-
Hodgkin's lymphoma.  Any opinion 
expressed must be accompanied by a 
rational.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

If the VA examiner who conducted the July 
2002 examination is unavailable, the RO 
should arrange for a different 
appropriate VA examiner to review the 
claims file, and in particular the July 
2002 VA examination report and the 
November 2002 VA Report of Contact.  The 
examiner is requested to answer the 
question posed above.  Any opinion 
expressed must be accompanied by a 
rational.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  The RO should arrange for a 
examination by the appropriate examiner 
to determine the nature and extent of the 
veteran's lumbosacral strain.  The claims 
file must be made available to and 
reviewed by the examiner.  In light of 
the veteran's combat status, the examiner 
is requested to assume that the veteran 
did incur a low back injury while on 
active duty.  The examiner should also 
consider the veteran's service medical 
records, the  post-service medical 
treatment in 1987, and a private 
physician's assertion, without rationale, 
that there was a high degree of medical 
probability that the veteran's chronic 
back pain is related to his military 
service.  

The examiner should opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran's 
lumbosacral strain is causally linked to 
any incident of the veteran's service, to 
include injuries sustained as a combat 
engineer.  Any opinion expressed must be 
accompanied by a rational.  If the 
examiner finds it impossible to provide 
any part of the requested opinion without 
resort to pure speculation, he or she 
should so indicate.

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for either of 
the veteran's claims.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claims.

5.  Then, the RO should readjudicate each 
of the veteran's claims.  In doing so, 
the RO should address the veteran's lung 
claim in light of the presumptions for 
herbicide-exposed veterans (38 C.F.R. 
§§ 3.307, 3.309), and the low back claim 
in light of the presumptions for combat 
veterans (38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003)).  If 
either of the benefits sought on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




